UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

     v.

DARRELL RICARDO LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:09-cr-00093-MOC-1)


Submitted:   January 30, 2012              Decided:   February 16, 2012


Before AGEE and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Melissa L. Rikard, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell Ricardo Lewis seeks to appeal his conviction

following a conditional guilty plea to possessing a firearm as a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)

(2006).      Pursuant         to    rights       reserved        by     his    plea    agreement,

Lewis bases this appeal on the district court’s denial of his

motion    to    suppress            the       firearm          and     Lewis’    incriminating

statements.          We affirm.

             When considering a district court’s ruling on a motion

to suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                                United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                                  When a suppression

motion    has       been   denied         by     the      district          court,    this    court

construes      the    evidence           in    the       light       most    favorable       to   the

Government.      Id.

             Lewis first argues that the district court erred in

finding that the firearm was lawfully seized during a protective

search of his vehicle.               A temporary detention of an automobile,

even if only for a limited time or purpose, constitutes a Fourth

Amendment seizure.            Whren v. United States, 517 U.S. 806, 809-10

(1996).      Because a routine “traffic stop is . . . more like an

investigative          detention              than       a      custodial        arrest,”         its

limitations must be evaluated under the “dual inquiry” set out

in   Terry     v.     Ohio,        392    U.S.       1       (1968).         United    States     v.

                                                     2
Guijon-Ortiz,         660   F.3d     757,    764        (4th      Cir.      2011)     (internal

quotation marks omitted).                 Under this analysis, we determine

whether the stop “was justified at its inception” and “whether

the   continued        stop    was    sufficiently             limited       in     scope    and

duration to satisfy the conditions of an investigative seizure.”

Id. (internal qutoation marks omitted).

            Regarding the first Terry inquiry, if an officer has

probable cause or reasonable suspicion to believe a suspect has

violated    a    traffic      law,    the    officer’s          decision       to     stop   the

suspect’s       car    is     reasonable             under     the     Fourth       Amendment,

regardless of the officer’s subjective motivation for the stop.

See Whren, 517 U.S. at 813; United States v. Hassan El, 5 F.3d

726, 730 (4th Cir. 1993).              In evaluating the second inquiry, we

must consider whether the officers “‘diligently pursue[d] the

investigation          of      the        justification              for      the       stop.’”

Guijon-Ortiz,         660     F.3d   at     768        (quoting        United       States     v.

Digiovanni, 650 F.3d 498, 509 (4th Cir. 2011)).

            A lawful routine traffic stop justifies detaining the

vehicle’s occupants for the time necessary to request a driver’s

license    and    registration,        run       a    computer       check,     and    issue   a

citation.        Digiovanni, 650 F.3d at 507.                        The officer also is

permitted to request passenger identification or inquire into

unrelated    matters,         as   long     as       doing   so      does    not    measurably

prolong the length of the traffic stop.                         Guijon-Ortiz, 660 F.3d

                                             3
at 765.      However, the officer may not “‘definitively abandon[]

the    prosecution       of     the   traffic      stop    and   embark[]     on    another

sustained      course           of     investigation’”             absent         additional

justification.        Id. at 766 (quoting United States v. Everett,

601 F.3d 484, 495 (6th Cir. 2010)).

             Because a defective tag light violates N.C. Gen. Stat.

§ 20-129(d) (2011), we conclude that the district court did not

err    in   finding       the    initial     stop     of    Lewis’    vehicle       lawful.

Additionally,       we        conclude      that    the     officers        promptly       and

diligently pursued the purpose of the traffic stop, and neither

the scope nor the duration of the traffic stop violated Lewis’

Fourth Amendment rights.

             Turning to whether the protective search of the car

violated     Lewis’       Fourth       Amendment      rights,       officers       are     not

permitted to “conduct automobile searches whenever they conduct

an investigative stop.”                Michigan v. Long, 463 U.S. 1032, 1049

n.14    (1983).       However,        the    Supreme       Court   has    held      that    an

officer may search the passenger compartment of an automobile if

he     “possesses     a       reasonable      belief       based     on     specific       and

articulable       facts       which,     taken      together       with     the     rational

inferences from those facts, reasonably warrant the officer in

believing that the suspect is dangerous and the suspect may gain

immediate control of weapons.”                    Id. at 1049 (internal quotation

marks omitted).           We must evaluate whether the officer possessed

                                              4
a   reasonable    belief    of     (1)    the    suspect’s      dangerousness,        and

(2) the   possibility       that    the    suspect       might    gain      control    of

weapons inside the vehicle.              United States v. Holmes, 376 F.3d

270, 277 (4th Cir. 2004).

           We conclude that the officer’s search of the car was

lawful.      Given    the     totality      of     the      circumstances—including

Lewis’ evasive behavior and visible nervousness; his presence in

a high-crime area at a late hour; the vehicle’s missing tag

light; Lewis’ inability to articulate clear answers to simple

questions; his numerous prior arrests for breaking and entering

and drug and firearms violations; and the officer’s knowledge

that Lewis and his passenger generally matched the description

of robbery suspects and carried tools consistent with robbery—

the officer reasonably believed that Lewis could be armed and

dangerous.        Moreover,      Lewis’        lack    of    restraint      and   close

proximity to the driver’s side door permit the conclusion that

Lewis could access any weapons within the vehicle.                           See Long,

463 U.S. at 1051-52; United States v. Elston, 479 F.3d 314, 320

(4th Cir. 2007).

           Lewis     argues      that    the    limitations      on    an   automobile

search incident to arrest established by Arizona v. Gant, 556

U.S. 332 (2009), should apply to his case because the officer

exceeded the scope of the traffic stop and his seizure was a de

facto   arrest.      Contrary       to    Lewis’      assertion,      the   subjective

                                           5
reasoning of neither the officer nor the defendant is sufficient

to convert a Terry stop into an arrest.                      See Elston, 479 F.3d at

319.     We therefore conclude that the limited restraint placed on

Lewis prior to the search did not amount to a formal arrest that

would trigger Gant’s protection.

               Lewis    also    argues    that       his    incriminating         statements

were taken following an involuntary waiver of rights pursuant to

Miranda v. Arizona, 384 U.S. 436, 475 (1966).                         Any incriminating

statement      made     during      a   custodial      interrogation          is    presumed

involuntary       and       inadmissible           unless      preceded       by     Miranda

warnings.       See id. at 467-73; Oregon v. Elstad, 470 U.S. 298,

307 (1985).        A defendant may validly waive the rights conveyed

by Miranda warnings, including the right to remain silent, if,

under    the    totality       of   the   circumstances,             (1)    the    defendant

voluntarily relinquished his rights as “the product of free and

deliberate       choice        rather     than       intimidation,          coercion,       or

deception” by law enforcement; and (2) “the waiver [was] made

with a full awareness of both the nature of the right being

abandoned and the consequences of the decision to abandon it.”

United    States       v.   Cristobal,     293       F.3d    134,     139-40       (4th   Cir.

2002).     Under the first prong, the relevant inquiry “is whether

the    defendant’s      will     has    been       overborne    or    his    capacity      for

self-determination           critically        impaired        because       of     coercive



                                               6
police    conduct.”        Id.      at     140       (internal     quotation      marks   and

citations omitted).

            A confession may be involuntary if “obtained by any

direct or implied promises, however slight, or by the extension

of any improper influence.”                 United States v. Shears, 762 F.2d

397, 401 (4th Cir. 1985).                   Police officers are permitted to

“make     some        representations            to       a      defendant,”       including

“promise[s]      to    make    a     defendant’s          cooperation       known    to   the

prosecutor,” without effectively coercing a confession.                              Id. at

401-02.    However, promises by government agents must be viewed

from the perspective of the defendant to determine whether they

are   involuntary.            Id.    at     402       &   n.5.      Where    a    defendant

reasonably perceives that he has been promised his charges will

be dropped in exchange for his confession, the promise is not

kept, and the promise constituted the driving force behind his

confession, the confession is involuntary.                          See id. at 401-03 &

n.2,4,5; Grades v. Boles, 398 F.2d 409, 412-13 (4th Cir. 1968).

            We    conclude          that    Lewis         knowingly    and       voluntarily

waived his Miranda rights and that his statements were not the

product    of     coercion          or     specific           guarantees    of    leniency.

Although Lewis felt substantial pressure to confess in exchange

for possible leniency, this pressure was internal and not the

result of the officers’ actions.                     Thus, we conclude the district

court did not err in denying Lewis’ suppression motion.                                   See

                                                 7
United States v. Mashburn, 406 F.3d 303, 309-10 (4th Cir. 2005);

Shears, 762 F.2d at 401-02.

          Accordingly, we affirm Lewis’ conviction.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    8